Citation Nr: 0309648	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  95-40 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite.

2.  Entitlement to service connection for residuals of an 
injury to the jaw.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel





INTRODUCTION

The veteran had active military service from November 1954 to 
March 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  This case was remanded by the Board in May 1997.

In March 2000, the Board issued a decision denying the 
veteran's claims of entitlement to service connection for 
residuals of frostbite and residuals of a jaw injury.  The 
veteran appealed the March 2000 decision, and in an order 
dated in January 2001, the United States Court of Appeals for 
Veterans Claims (Court), granted an unopposed motion by the 
Secretary of VA to vacate the Board's March 2000 decision and 
remand the case to the Board.  Thereafter the case was 
returned to the Board. 

The record reflects that the veteran was represented before 
the Court by a private attorney.  Following remand of the 
case to the Board, the referenced attorney was contacted by 
the Board in March 2001 and advised that if he wished to 
represent the veteran before VA, he was required to submit 
either a VA Form 21-22a or a declaration of representation on 
his letterhead; he was provided a period of 90 days in which 
to respond to the March 2001 correspondence from the Board, 
but the record reflects that he has not responded.  In July 
2001 the Board advised the veteran that the attorney had not 
responded to the Board's March 2001 correspondence. 


REMAND

The unopposed motion by the Secretary adopted by the Court in 
its January 2001 order in essence took the position that a 
remand of this case was warranted in light of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The unopposed motion 
requested that the Board re-adjudicate the claims that were 
denied in the March 2000 Board decision.  The Board notes 
that on August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The record reflects that following remand of the case to the 
Board, the Board in December 2002 undertook additional 
development with respect to the issues listed on the title 
page of this action pursuant to authority granted by 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  The development actions requested by 
the Board are complete, and have resulted in the acquisition 
of records from the Social Security Administration, as well 
as VA treatment records.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  

In the instant case, the veteran has not been provided the 
opportunity to review the evidence added to the record as a 
result of the Board's development actions pursuant to 
38 C.F.R. § 20.903(b) (2002), and in any event has not waived 
his right to have the additional evidence considered 
initially by the RO.  A remand of the case is therefore 
required to comply with DAV.

The Board additionally notes that the Federal Circuit in DAV 
also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  The record reflects 
that the RO in this case has not had the opportunity to 
provide the veteran with the notice to which he is entitled 
under 38 U.S.C.A. § 5103(a), that the veteran has not been 
notified by the RO of the information and evidence needed to 
substantiate his claims, and that the veteran has not been 
advised by the RO of which evidence would be obtained by him 
and which evidence would be retrieved by VA in connection 
with his appeal.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Although the Board, in December 2002, advised 
the veteran of the passage of the VCAA and of the 
implementing regulations, and provided him with copies of 
same, the Board is nevertheless of the opinion that a remand 
is required in order to ensure that the veteran receives the 
assistance to which he is entitled under the VCAA and the 
implementing regulations.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issues 
on appeal.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of all 
evidence added to the record since the last supplemental 
statement of the case in May 1999, and provide the veteran 
and his representative with an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.






	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


